AMERICAN INDEPENDENCE FUNDS TRUST (the Trust) SUPPLEMENT DATED NOVEMBER 30, 2010 TO PROSPECTUS DATED MARCH 1, 2010 (AS SUPPLEMENTED THROUGH OCTOBER 25, 2010) AMERICAN INDEPENDENCE INTERMEDIATE BOND FUND (TICKER SYMBOLS: IIISX, IBFSX) At a Board meeting held on June 25, 2010, the Board of Trustees of the American Independence Funds Trust (the Trusts Board) approved a change in the name of the Fund, and certain of the Funds investment policies. Beginning on December 27, 2010 the Fund will be known as the American Independence Core Plus Fund . The Fund will continue to seek its investment objective of providing investors with a competitive total return but may now invest up to 20% of its assets in international fixed income securities and up to 20% in high yield securities. At the same Board meeting held on June 25, 2010, the Trusts Board, including a majority of the Independent Trustees, unanimously approved a sub-advisory agreement (the New Agreement) between American Independence Financial Services, LLC (AIFS) and Boyd Watterson Asset Management, LLC with respect to the Intermediate Bond Fund, subject to the approval of the Funds shareholders. Shareholders of record will receive a proxy statement on or around January 7, 2011, containing additional details regarding the New Agreement and the special meeting. Effective December 1, 2010, Boyd Watterson Asset Management, LLC (BWAM) will serve as the Sub-Advisor to the Funds portfolio in accordance with an interim sub-advisory agreement. Under AIFS supervision, BWAM is responsible for making the specific decisions about buying, selling and holding securities; selecting and negotiating with brokers and brokerage firms; and maintaining accurate records for the Fund. The Prospectus is hereby amended and supplemented, effective of December 1, 2010, to reflect the following changes: 1. Under the Funds FUND SUMMARY in the sub-section entitled Principal Investment Strategies, Risks and Performance, the following changes are effective: A. Under Principal Strategies , the following bullet points are added: > May invest up to 20% of the value of its net assets in international fixed income securities; > May invest up to 20% of the value of its net assets in high yield securities. B. Under Main types of securities the Fund may hold, the following bullet points are added: > International fixed income securities; and > High yield securities C. Under Principal Risks, the following two risks are added: Foreign Securities Risk. Such investments are subject to additional risks including political and economic risks, greater volatility, currency fluctuation, higher transaction costs, delayed settlement, possible foreign controls on investments, and less stringent investor protection and disclosure standards of foreign markets.
